United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellingham, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Bothwell, representative, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1567
Issued: April 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 17, 2019 appellant, through his representative, filed a timely appeal from a
June 26, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). 2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. By order dated March 25, 2020, the Board exercised
its discretion and denied the request as the matter could be adequately addressed based on a review of the case record.
Order Denying Oral Argument, Docket No. 19-1567 (issued March 25, 2020).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 10 percent
permanent impairment of his left hand, for which he previously received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.5 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
On March 12, 2012 appellant, then a 43-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed left thumb pain due to factors of his federal
employment, including 30 years of repetitive casing and sorting mail. By decision dated March 22,
2012, OWCP accepted the claim for left thumb osteoarthritis. Appellant underwent an OWCPapproved left thumb carpometacarpal arthroplasty with interposition on June 11, 2012, performed
by Dr. Philip Blazar, a Board-certified orthopedic surgeon.
In a July 26, 2017 report, Dr. Frank A. Graf, a Board-certified orthopedic surgeon,
evaluated appellant and provided findings pertaining to his left thumb. He diagnosed left thumb
basilar degenerative osteoarthritis with diminished pinch and grasp status post arthroplasty and
soft tissue procedure of the basilar joint of the left thumb. Dr. Graf opined that appellant’s left
thumb carpometacarpal (CMC) joint condition had reached maximum medical improvement
(MMI) and that there were permanent changes of the joint. Utilizing Table 15-2, Digit Regional
Grid, of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides),6 he determined that CMC joint instability warranted the
default value of 15 percent permanent impairment of the left thumb. 7
On September 6, 2017 appellant filed a claim for a schedule award (Form CA-7).
On September 27, 2017 OWCP routed Dr. Graf’s report and the case file to Dr. Herbert
White Jr., a Board-certified occupational medicine physician serving as a district medical adviser
3

5 U.S.C. § 8101 et seq.

4

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.
5

Docket No. 18-1635 (issued May 15, 2019).

6

A.M.A., Guides (6th ed. 2009).

7

Id. at 393, Table 15-2.

2

(DMA), for review and a determination of whether appellant was at MMI and, if so, whether he
had sustained permanent impairment of his left thumb.
In an October 1, 2017 report, the DMA discussed findings from the medical records
pertaining to appellant’s left thumb and noted that x-rays dated February 14, 2013 revealed
postsurgical changes of the left thumb CMC joint. He also utilized Table 15-2 of the A.M.A.,
Guides, providing a diagnosis-based impairment (DBI) rating based upon a thumb CMC joint
arthroplasty.8 The DMA utilized the net adjustment formula to calculate 26 percent permanent
impairment of the left thumb. 9 He reported that, because the CMC joint involved the hand, the
digit impairment would be converted to a hand impairment. In accordance with Table 15-12, the
DMA converted the 26 percent digit impairment to 10 percent permanent impairment of the left
hand.10 He further reported that he was unable to render a rating based on the range of motion
(ROM) method because no thumb ROM findings were provided in the medical records.
The DMA explained that Dr. Graf obtained a left digit impairment of 15 percent using the
DBI method with the diagnosis of thumb CMC joint instability while he calculated 26 percent
impairment using the diagnosis of CMC joint arthroplasty. He reported that the A.M.A., Guides
provide that if there is more than one method to rate a particular impairment, the method producing
the higher rating should be used. In this instance, the CMC joint arthroplasty diagnosis produced
the higher rating. The DMA concluded that appellant sustained 10 percent permanent impairment
of the left hand and that MMI was reached on July 26, 2017, the date of Dr. Graf’s examination.
On February 6, 2018 OWCP routed the DMA’s October 1, 2017 report to Dr. Graf for
comment pertaining to appellant’s left thumb impairment rating. By letter dated April 24, 2018,
Dr. Graf noted review of the DMA’s report and indicated that the DMA’s calculation was proper.
On June 21, 2018 OWCP routed the case file and referred appellant to Dr. Christopher
Geary, a Board-certified orthopedic surgeon, for a second opinion evaluation to determine the
nature and extent of permanent impairment of the left thumb using both ROM and DBI rating
methods.
In his July 11, 2018 report, Dr. Geary provided three measurements pertaining to
appellant’s left thumb ROM. He measured interphalangeal (IP) joint flexion at 60 degrees for a
rating of one percent permanent impairment, extension at 20 degrees for a rating of zero percent
permanent impairment, metacarpophalangeal (MCP) joint flexion at 40 degrees for a rating of two
percent permanent impairment, MCP joint extension at 10 degrees for a rating of zero percent
permanent impairment, CMC joint adduction at three centimeters for a rating of four percent
permanent impairment, CMC joint abduction at 40 degrees for a rating of two percent permanent
impairment, and MCP joint opposition at four centimeters for a rating of nine percent permanent

8

Id. at 394, Table 15-2.

9

Id. at 411.

10

Id. at 421, Table 15-12.

3

impairment. These ratings were combined to equal 18 percent permanent impairment of
appellant’s left thumb based on the ROM method.
Dr. Geary reported that, utilizing the DBI method, he would rate appellant based upon the
diagnosis of left thumb CMC arthritis with subsequent arthroplasty. 11 Application of the net
adjustment formula resulted in 26 percent digit impairment. Dr. Geary explained that the DBI
method should be used since it provided a higher rating than the ROM method. He converted the
26 percent left thumb impairment to 10 percent permanent impairment of the left hand. Dr. Geary
concluded that appellant had reached MMI on the date of Dr. Graf’s examination, July 26, 2017.
By decision dated August 17, 2018, OWCP granted appellant a schedule award for 10
percent permanent impairment of the left hand. It determined that the date of MMI was
July 26, 2017 and the award ran for a period of 24.4 weeks from July 26, 2017 to January 12, 2018.
Appellant filed a timely appeal from OWCP’s August 17, 2018 decision to the Board.
By decision dated May 15, 2019, the Board set aside OWCP’s August 17, 2018 decision.
The Board found that, consistent with OWCP’s procedures, Dr. Geary’s July 11, 2018 report and
the case record should have been referred to an OWCP DMA to determine the extent of permanent
impairment of appellant’s left thumb for schedule award purposes.
On remand OWCP referred the case record, including Dr. Geary’s July 11, 2018 report,
and an updated statement of accepted facts, to its DMA to determine the extent of appellant ’s
permanent impairment for schedule award purposes.
In a May 25, 2019 report, Dr. White, again serving as a DMA, reviewed appellant’s
medical records along with Dr. Geary’s July 11, 2018 report pertaining to appellant’s left thumb.
He reported that he concurred with both Dr. Geary’s left thumb DBI impairment rating of 26
percent and his ROM impairment rating of 18 percent. Dr. White indicated that the method
producing the higher impairment rating was the DBI method at 26 percent. The DMA converted
the left upper extremity digit impairment of 26 percent to 10 percent left hand impairment because
the CMC joint also involved the hand. 12 He further reported that the date of MMI remained at
July 26, 2017, which corresponded to the date of appellant’s initial impairment rating, noting that
Dr. Geary’s evaluation did not change the initial impairment rating. The DMA indicated that since
appellant previously received a schedule award for 10 percent permanent impairment of the left
hand, no additional impairment was warranted.
By decision dated June 26, 2019, OWCP denied an additional schedule award finding that
the weight of the medical evidence rested with Dr. Geary and the DMA, who concluded that

11

Supra note 6.

12

See supra note 10.

4

appellant had no more than 10 percent permanent impairment of the left hand, for which he
previously received a schedule award.
LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.13 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses. 14 Commencing May 1, 2009, schedule awards are
determined in accordance with the sixth edition of the A.M.A., Guides (2009).15
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class of diagnosis (CDX) condition, which is then adjusted by a grade modifier for
functional history (GMFH), grade modifier for physical examination (GMPE), and grade modifier
for clinical studies (GMCS). 16 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX)
+ (GMCS - CDX).17
The A.M.A., Guides also provide that ROM impairment methodology is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
DBI sections are applicable. 18 If ROM is used as a stand-alone approach, the total of motion
impairment for all units of function must be calculated. All values for the joint are measured and
added.19 Adjustments for functional history may be made if the evaluator determines that the
resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable. 20

13

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

14
Id. at § 10.404; L.T., Docket No. 18-1031 (issued March 5, 2019); see also Ronald R. Kraynak, 53 ECAB
130 (2001).
15

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (March 2017).
16

A.M.A., Guides 383-492.

17

Id. at 411.

18

Id. at 461.

19

Id. at 473.

20

Id. at 474.

5

OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating of upper extremity impairments. 21 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)22
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”23
The Board has held that where the residuals of an injury to a member of the body specified
in the schedule award provisions of FECA 24 extend into an adjoining area of a member also
enumerated in the schedule, such as an injury of a finger into the hand, of a hand into the arm or
of a foot into the leg, the schedule award should be made on the basis of the percentage loss of use
of the larger member. 25
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser providing
rationale for the percentage of impairment specified. 26

21

FECA Bulletin No. 17-06 (May 8, 2017).

22

A.M.A., Guides 477.

23
FECA Bulletin No. 17-06 (May 8, 2017); V.L., Docket No. 18-0760 (issued November 13, 2018); A.G., Docket
No. 18-0329 (issued July 26, 2018).
24

5 U.S.C. § 8107.

25

C.W., Docket No. 17-0791 (issued December 14, 2018); Asline Johnson, 42 ECAB 619 (1991); Manuel Gonzales,
34 ECAB 1022 (1983). See supra note 15 at Chapter 2.808.5(e) (March 2017).
26

See supra note 15 at Chapter 2.808.6(f) (March 2017).

6

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 10
percent permanent impairment of his left hand, for which he previously received a schedule award.
Preliminarily, the Board notes that findings made in prior Board decisions are res judicata
absent further review by OWCP under section 8128 of FECA and therefore the evidence
considered in the Board’s prior decision need not be addressed again in this decision. 27
Following the Board’s remand in this case, OWCP referred the case file, including
Dr. Geary’s July 11, 2018 report, to its DMA. In his May 25, 2019 report, the DMA reported that
Dr. Geary’s additional report did not change the initial rating. He also reported his concurrence
with Dr. Geary’s left thumb impairment ratings under both the DBI and ROM impairment
methodologies.
Dr. Geary provided three measurements pertaining to appellant’s left thumb ROM.
Utilizing the ROM methodology from Table 15-30, page 468, he properly found flexion at 60
degrees equaled 1 percent impairment and extension at 20 degrees equaled 0 percent impairment,
for a total 1 percent impairment of the IP joint. Dr. Geary also properly found joint flexion at 40
degrees equaled 2 percent impairment and joint extension at 10 degrees equaled 0 percent
impairment, for a 2 percent total impairment of the MCP joint. He further found that joint
adduction at 3 centimeters equaled a 4 percent impairment, joint abduction at 40 degrees equaled
a 2 percent impairment, and opposition at 4 centimeters equaled a 9 percent impairment, for a total
15 percent permanent impairment of the CMC joint, and phalangeal joint. These findings were
then totaled to equal an 18 percent permanent impairment of the left thumb based on the ROM
method.
Utilizing Table 15-2, page 394, of the A.M.A., Guides, Dr. Geary provided a DBI rating
based upon left thumb CMC arthroplasty. 28 He found the CDX was Class 3, with a default rating
(grade C) of 30 percent digit impairment. Dr. Geary assigned appropriate grade modifiers.
Pursuant to Table 15-7, page 406, of the A.M.A., Guides, he assigned a grade modifier of 1 for
GMFH, pursuant to Table 15-8, page 408 he assigned a grade modifier of 2 for GMPE, and
pursuant to Table 15-9, page 410 he excluded a grade modifier for GMCS as it was used for
diagnostic placement. Dr. Geary applied the net adjustment formula and calculated a minus 3
adjustment, which moved the default impairment down three grades from C to A, or 26 percent
digit impairment.29

27

R.B., Docket No. 19-0848 (issued February 11, 2020).

28

See supra note 8.

29

(GMFH - CDX)(1-3) + (GMPE - CDX)(2-3) = -3.

7

Both Dr. Geary and the DMA properly explained appellant’s left hand permanent
impairment should be rated based on DBI methodology as it yielded a higher permanent
impairment rating than the ROM methodology.30
The DMA further reported that, because the joint involved the hand, the digit impairment
would be converted to a hand impairment. In accordance with Table 15-12, the DMA converted
the 26 percent digit impairment to 10 percent permanent impairment of the left hand. 31
The Board finds that OWCP properly determined that the clinical findings and reports of
Dr. Geary and the DMA constituted the weight of the medical evidence. 32 There is no probative
medical evidence of record demonstrating greater impairment than previously awarded. 33
On appeal appellant, through his representative, does not contest the calculation of the
schedule award for permanent impairment of the left hand. Rather, he contends that OWCP erred
in not awarding compensation for an impairment of the upper extremity as it yielded a more
favorable allowance than that of an impairment of the hand. However, OWCP only accepted a
thumb condition and there is no evidence that residuals of the accepted condition extended beyond
appellant’s hand.34
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 10
percent permanent impairment of his left hand, for which he previously received a schedule award.

30

See supra note 23.

31

See supra note 25.

32

J.H., Docket No. 18-1207 (issued June 20, 2019); M.C., Docket No. 15-1757 (issued March 17, 2016).

33

See J.M., Docket No. 18-1334 (issued March 7, 2019).

34

See S.B., Docket No. 16-1112 (issued September 19, 2016) (where the residuals of an injury to a member of the
body specified in the schedule extend into an adjoining area of a member also in the schedule, the schedule award
should be made on the basis of the percentage of loss of use of the larger member, such as an injury of a finger
extending into the hand, of a hand into the arm, or of a foot into the leg).

8

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 1, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board
Janice B. Askin, Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

